PS 8
          Case 2:19-cr-00007-SMJ            ECF No. 126        filed 04/21/20      PageID.470 Page 1 of 2
(3/15)


                               UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                             for
                                                                                                Apr 21, 2020
                                            Eastern District of Washington
                                                                                                   SEAN F. MCAVOY, CLERK




 U.S.A. vs.              McCullough, Ronald Stephen                      Docket No.             2:19CR00007-SMJ-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Ronald Stephen McCullough, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers, sitting in the Court at Spokane, Washington, on the 24th day of June 2019, under the following conditions:

Additional Condition #14: Defendant shall remain in the Eastern District of Washington while the case is pending. By
timely motion clearly stating whether opposing counsel and Pretrial Services object to the request, Defendant may be
permitted to travel outside this geographical area.

Modified Condition: On November 27, 2019, the Court modified the conditions of release to allow Mr. McCullough to
travel outside of the Eastern District of Washington to Northern Idaho for employment purposes (CM/ECF No. 105).

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Ronald Stephen McCullough is alleged to have traveled to Plummer, Idaho, for a dental appointment, without
obtaining prior permission from the Court.

On July 12, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. McCullough. Mr.
McCullough acknowledged an understanding of the conditions, which included additional condition number 14.

On November 26, 2019, Mr. McCullough signed a consent form that agreed to modify the conditions of release to allow him
to travel to North Idaho for employment purposes. The Court modified Mr. McCullough’s release order pertaining to his
travel restrictions of November 27, 2020.

As a part of his pretrial release supervision, Mr. McCullough is currently being monitored through global positioning systems
(GPS) technology. On April 7, 2020, the undersigned officer reviewed Mr. McCullough’s GPS locations for April 6, 2020.
During this review of his movements, Mr. McCullough’s GPS mapping revealed he traveled to Plummer, Idaho, and
remained at a medical facility in Plummer from approximately 8:20 a.m. to 9:10 a.m. Mr. McCullough returned to the
Eastern District of Washington immediately upon leaving Plummer, Idaho.

On April 7, 2020, the undersigned officer contacted Mr. McCullough and confronted him about his travel to Plummer, Idaho.
Mr. McCullough advised he was at the Benewah County Medical Center for a dental appointment. Subsequently, the
undersigned officer reminded Mr. McCullough that he can travel to north Idaho for employment purposes only. Any other
travel would require Mr. McCullough to obtain the Court’s permission to leave the Eastern District of Washington.

On April 8, 2020, Mr. McCullough provided documentation indicating he was at a dental appointment on April 6, 2020.
  PS-8
         Case 2:19-cr-00007-SMJ         ECF No. 126      filed 04/21/20        PageID.471 Page 2 of 2
  Re: McCullough, Ronald Stephen
  April 21, 2020
  Page 2
                   PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       April 21, 2020
                                                            by        s/Erik Carlson
                                                                      Erik Carlson
                                                                      U.S. Pretrial Services Officer

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                         April 21, 2020

                                                                        Date
